DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seith et al US 20150165602 (hereinafter “Seith”).
Regarding claim 1, Seith discloses a tire inflation and pressure monitoring tool (impact tools 120, 220, 320, 420, paragraph 0035) , the tool comprising: a handheld power tool (impact tools 120, 220, 320, and 420 are shown as handheld power tools) having a manually-activated switch (switch -182) and a rotationally-driven bit (output shaft-126, Fig 2B and 2C), the switch and the bit being cooperatively configured whereby the switch is selectively operated to drive the bit in either clockwise or counterclockwise directions (Paragraph 0030 and 0036 disclose rotating the shaft to tighten or loosen i.e clockwise or counterclockwise direction, Fig 2A-C), the 
Regarding claim 2, Seith discloses the bit (output shaft-126) includes a cylindrical inner wall (Fib 2b shows shaft with a ratchet/socket bit accommodation area) defining a void for frictionally retaining the valve stem cover. (Paragraph 0036)
Regarding claim 5, Seith discloses the tire inflator (pressure probe-140) includes a manually-operated valve (selector switch or valve incorporated into the tool) to selectively open or close the fluid communication between the first end and the second end. (Paragraph 0036)
Regarding claim 14, Seith discloses the tire inflator (pressure probe-140) includes a manually-operated valve (selector switch or valve incorporated into the tool) to selectively open or close the fluid communication between the first end and the second end. (Paragraph 0036)
Regarding claim 16, Seith discloses a tire inflation and pressure monitoring tool (impact tools 120, 220, 320, 420, paragraph 0035), the tool comprising: a handheld power tool (impact tools 120, 220, 320, and 420 are shown as handheld power tools) having a manually-activated switch (switch-182) and a rotationally-driven bit (shaft-126, Fig 2B-C), the switch and the bit being cooperatively configured whereby the switch is selectively operated to drive the bit in 
Regarding claim 17, Seith discloses the bit (output shaft-126) includes a cylindrical inner wall (Fib 2b shows shaft with a ratchet/socket bit accommodation area) defining a void for frictionally retaining the valve stem cover. (Paragraph 0036)
Regarding claim 20, Seith discloses the tire inflator (pressure probe-140) includes a manually-operated valve (selector switch or valve incorporated into the tool) to selectively open or close the fluid communication between the first end and the second end. (Paragraph 0036)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seith et al US 20150165602 (hereinafter “Seith”) in view of Goodine US20080216617.
Regarding claim 3, Seith discloses the tool according to claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the bit design of Goodine into Seith for the purpose of providing a bit that would increase frictional engagement with the tire valve stem in order to make it easier to remove the cap. The modification would allow for a power decrease as it does not require as much torque to turn the cap.
Regarding claim 8, Seith discloses the tool according to claim 3.
However, Seith fails to disclose the bit includes a cylindrical inner wall defining a void for frictionally retaining the valve stem cover. Goodine discloses the bit (output shaft-126) includes a cylindrical inner wall defining a void for frictionally retaining the valve stem cover (steam-170). (Fig 1-3, Paragraph 0036)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the bit design of Goodine into Seith for the purpose of providing a bit that would increase frictional engagement with the tire valve stem in order to make it easier to remove the cap. The modification would allow for a power decrease as it does not require as much torque to turn the cap.
Regarding claim 9, Seith in view of Goodine discloses the tool according to claim 8.
Seith further discloses the tire inflator (pressure probe-140) includes a manually-operated valve (selector switch or valve incorporated into the tool) to selectively open or close the fluid communication between the first end and the second end. (Paragraph 0036)
Regarding claim 12, Seith in view of Goodine discloses the tool according to claim 3.
Seith further discloses the tire inflator (pressure probe-140) includes a manually-operated valve (selector switch or valve incorporated into the tool) to selectively open or close the fluid communication between the first end and the second end. (Paragraph 0036)
Regarding claim 18, Seith discloses the tool according to claim 16.
However, Seith fails to disclose the bit comprises a resiliently deformable elastomeric material to frictionally engage and retain the valve stem cover. Goodine discloses the bit (tool-10) comprises a resiliently deformable elastomeric material (annular gripping member-18) to frictionally engage and retain the valve stem cover (cap-101). (Fig 1-3, Paragraph 0020-0022)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the bit design of Goodine into Seith for the purpose of providing a bit that would increase frictional engagement with the tire valve stem in order to make it easier to remove the cap. The modification would allow for a power decrease as it does not require as much torque to turn the cap.

Claims 4, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seith et al US 20150165602 (hereinafter “Seith”) in view of Pusateri et al US 20130082816 (hereinafter “Pusaterti”)
Regarding claim 4, Seith discloses the switch's (switch-182) three positions are associated with (1) driving the bit clockwise, (2) driving the bit counterclockwise, and (2) a stationary position in which the bit does not rotate.(Paragraph 0036)
However, Seith fails to disclose the switch is a three-way rocker switch. Pusateri discloses the switch is a three-way rocker switch (switch-100 includes trigger-105). 

Regarding claim 13, Seith discloses the switch's (switch-182) three positions are associated with (1) driving the bit clockwise, (2) driving the bit counterclockwise, and (2) a stationary position in which the bit does not rotate.(Paragraph 0036)
However, Seith fails to disclose the switch is a three-way rocker switch. Pusateri discloses the switch is a three-way rocker switch (switch-100 includes trigger-105). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the switch design of Pusateri into of Seith for the purpose of providing a switch that would allow a user to easily adjust a rotational direction of the motor. The modification would allow for a quickly loosing or tightening the cap.
Regarding claim 15, Seith in view of Pusateri discloses the tool according to claim 4.
Seith further discloses the tire inflator (pressure probe-140) includes a manually-operated valve (selector switch or valve incorporated into the tool) to selectively open or close the fluid communication between the first end and the second end. (Paragraph 0036)
Regarding claim 4, Seith discloses the switch's (switch-182) three positions are associated with (1) driving the bit clockwise, (2) driving the bit counterclockwise, and (2) a stationary position in which the bit does not rotate.(Paragraph 0036)
However, Seith fails to disclose the switch is a three-way rocker switch. Pusateri discloses the switch is a three-way rocker switch (switch-100 includes trigger-105). 
.

Claims 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seith et al US 20150165602 (hereinafter “Seith”) in view of Goodine US20080216617 in further view of Pusateri et al US 20130082816 (hereinafter “Pusaterti”)
Regarding claim 6, Seith discloses the switch's (switch-182) three positions are associated with (1) driving the bit clockwise, (2) driving the bit counterclockwise, and (2) a stationary position in which the bit does not rotate.(Paragraph 0036)
However, the combination of Seith in view of Goodine fails to disclose the switch is a three-way rocker switch. Pusateri discloses the switch is a three-way rocker switch (switch-100 includes trigger-105). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the switch design of Pusateri into the combination of Seith and Goodine for the purpose of providing a switch that would allow a user to easily adjust a rotational direction of the motor. The modification would allow for a quickly loosing or tightening the cap.
Regarding claim 7, the combination of Seith in view of Goodine in further view of Pusateri.
Seith further discloses the tire inflator (pressure probe-140) includes a manually-operated valve (selector switch or valve incorporated into the tool) to selectively open or close the fluid communication between the first end and the second end. (Paragraph 0036)
Regarding claim 10, Seith discloses the switch's (switch-182) three positions are associated with (1) driving the bit clockwise, (2) driving the bit counterclockwise, and (2) a stationary position in which the bit does not rotate.(Paragraph 0036)
However, the combination of Seith in view of Goodine fails to disclose the switch is a three-way rocker switch. Pusateri discloses the switch is a three-way rocker switch (switch-100 includes trigger-105). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the switch design of Pusateri into the combination of Seith and Goodine for the purpose of providing a switch that would allow a user to easily adjust a rotational direction of the motor. The modification would allow for a quickly loosing or tightening the cap.
Regarding claim 11, Seith in view of Goodine in further view of Pusateri discloses the tool according to claim 10.
Seith further discloses the tire inflator (pressure probe-140) includes a manually-operated valve (selector switch or valve incorporated into the tool) to selectively open or close the fluid communication between the first end and the second end. (Paragraph 0036)

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855